The amendment filed 3/16/22 is acknowledged. Claims 1-20 remain pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
Claims 1 and 2 are rejected under 35 U.S.C. 103 as obvious over US Pat. 6064345 to Ohnishi et al (Ohnishi) in view of US PGPub. 2005/0202794 to Mayr et al (Mayr).
Referring to Figures 1 & 13, 5:54-65 (“column:lines”) and 8:21-31, as recited in claim 1, Ohnishi discloses a “wavetrap [10] comprising... a defroster wire having a wire end... for connection to a vehicle defroster circuit [4]; an inductor [8]... having a coil... first end... coupled to the wire end of the defroster wire; and a ground terminal... connected to a ground circuit” (see Fig. 13, el’t 9 connected to ground).
Ohnishi does not discuss details of the wavetrap housing, i.e., a protective enclosure, its circuit board (“baseplate”), a “wire channel... formed by a support wall,” and its “inductor pocket wall,” “terminal pocket wall, ” and “capacitor pocket wall.”  
Referring to Figures 1-3 and ¶¶ 29-38, Mayr discloses a wavetrap housing comprising a “baseplate” 4, a “wire channel... formed by a support wall” 1.1, “an inductor pocket wall” (surrounding recess 4.1), “a terminal pocket wall” (Fig. 3, either side of terminal 7) and “a capacitor pocket wall” (surrounding recess 4.2)  
As recited in claim 2, Ohnishi discloses connection of “the first end of the inductor... to the wire end of the defroster wire” (the connection point at the inductor 8 right end in Fig. 13, where it is joined to the “wire end” extending from the defroster bus 3a in Fig. 1). 

Claims 1-7 are rejected under 35 U.S.C. 103 as obvious over JPS58-116802A to Tomoma et al (Tomoma) in view of Meyr.
Referring to Figure 1(a), the abstract, and pages 2-3, as recited in claim 1, Tomoma discloses a “wavetrap comprising... a defroster wire [10] having a wire end... for connection to a vehicle defroster circuit [2]; an inductor [8]... having a coil... first end... coupled to the wire end of the defroster wire [10]; and a ground terminal... connected to a ground circuit [7].”
Tomoma does not discuss details of the wavetrap housing, i.e., a protective enclosure, its circuit board (“baseplate”), a “wire channel... formed by a support wall,” and its “inductor pocket wall,” “terminal pocket wall, ” and “capacitor pocket wall.”
Mayr however, at Figures 1-3 and ¶¶ 29-38, discloses a wavetrap housing comprising a “baseplate” 4, a “wire channel... formed by a support wall” 1.1, “an inductor pocket wall” (surrounding recess 4.1), “a terminal pocket wall” (Fig. 3, either side of terminal 7) and “a capacitor pocket wall” (surrounding recess 4.2)  
As recited in claim 2, Tomoma discloses connection of “the first end of the inductor... to the wire end of the defroster wire” (the connection point at the inductor 8 right end in Fig. 1(a), where it is joined to the “wire end” extending from the defroster bus 2B). 
As recited in claim 3, Tomoma shows “the second end of the inductor [8]...  terminated to the ground circuit [7].”
Regarding claim 4, the use of a screw to connect the ground terminal to the ground circuit would have been determined strictly and routinely by the anticipated need to detach the wavetrap from the support structure for repair, and would therefore have been obvious.
As in claim 5, the “ground terminal” of Tomoma is necessarily grounded, and therefore “by a ground wire extending from the housing” or its equivalent.
Regarding claim 6, Mayr discloses an accommodating housing “base” 11 and “cover” 12 (¶¶ 42 & 47), which would have been obvious to protect the wiretrap of Tomoma.
While Mayr does not discuss a mounting clip on the bottom of the base, as recited in claim 7, this does not patentably distinguish the claim from the prior art. Since clips have diverse applications for securing vehicle components to supporting structures, a clip to secure the wavetrap to the vehicle support structure would have been obvious.
Allowable Subject Matter
Claims 8-13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 14-20 are allowed.
Response to Arguments
Applicant’s arguments with respect to claims 1-7 have been considered but are moot in view of the new ground of rejection.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Joseph M. Pelham whose telephone number is (571)272-4786. The examiner can normally be reached M-F 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ibrahime Abraham can be reached at (571) 270-5569. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Joseph M. Pelham/Primary Examiner, Art Unit 3761                                                                                                                                                                                                        6/15/22